Pope, Judge.
Appellee William J. McNally brought this action against appellants David Frederick’s, Inc. d/b/a Brenda Allen’s and Sam’s Style Shops, and Connie Barefield, alleging malicious prosecution and false imprisonment and seeking actual and punitive damages. The trial court directed a verdict in favor of appellants as to the false imprisonment claim; on the remaining claim, the jury returned a verdict in favor of appellee in the amount of $5,500 actual damages and $75,000 punitive damages. Appellants’ five enumerations of error challenge adverse rulings by the trial court on their motions for directed verdict, judgment n. o. v. and new trial.
To paraphrase from former Chief Justice Bleckley’s opinion in Wells v. Mayor &c. of Savannah, 87 Ga. 397, 398-9 (13 SE 442) (1891), some cases task the anxious diligence of this court not by their *504difficulty but by their simplicity. The case at bar is one of these. Because the case seemed too plain for controversy, we have had some apprehension that we might decide it incorrectly. Impressed by the ability and learning, the wide research and earnest advocacy of the distinguished counsel for appellants, we have experienced a vague dread that we might stumble over legal obstacles which, if they exist, a treacherous darkness conceals. We have examined the enumerations of error thoroughly, read authorities cited and not cited, deliberated, meditated, considered and reconsidered. As the result of all this, we have found nothing debatable in the issues presented for resolution here, fringed though they certainly are with technical niceties of great delicacy and much interest. To which side the artificial logic of these niceties would incline the scale is immaterial, for the issues presented attack only the sufficiency of the evidence to support the verdict; thus, we must apply the “any evidence” test in reviewing appellants’ enumerations. See B & L Service Co. v. Gerson, 167 Ga. App. 679 (1) (307 SE2d 262) (1983); Jones v. Smith, 160 Ga. App. 147 (1) (286 SE2d 478) (1981).
Decided October 3, 1983.
Ray L. Allison, for appellants.
Jerry D. Sanders, for appellee.
As noted by appellants throughout their brief, the evidence of record was in sharp conflict as to appellee’s claim of malicious prosecution. Appellee presented evidence in support of his contentions and appellants presented evidence in support of theirs. Appellee’s testimony, if believed by the jury, authorized the verdict in his favor. See Melton v. LaCalamito, 158 Ga. App. 820 (282 SE2d 393) (1981); Gibson’s Products, Inc. v. Edwards, 146 Ga. App. 678 (247 SE2d 183) (1978); Gaddy v. Gilbert, 140 Ga. App. 508 (231 SE2d 403) (1976). Accordingly, appellants’ motions for directed verdict, judgment n. o. v. and new trial were properly overruled by the trial court.

Judgment affirmed.


Quillian, P. J., and Sognier, J., concur.